
	
		I
		112th CONGRESS
		1st Session
		H. R. 2473
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To modify the project for the improvement of the
		  Shallotte River, North Carolina, to change the authorized depth to 8
		  feet.
	
	
		1.Shallotte River, North
			 CarolinaThe project for the
			 improvement of the Shallotte River, North Carolina, authorized by the Act of
			 March 4, 1913 (37 Stat. 807), is modified to change the authorized maintenance
			 depth to 8 feet.
		
